                                                                                Motion GRANTED.



                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

DARRELL PRIDY, GREGORY NABORS,                   )
MICHAEL SANDERS, and RANDALL                     )
ABSTON, on behalf of themselves and all          )
others similarly situated,                       )
                                                 )
       and                                       )
                                                 )
LOCAL UNION 702 OF THE UNITED                    )
ASSOCIATION OF JOURNEYMEN                        )   Case No. 3:19-cv-00468
AND APPRENTICES OF THE                           )   District Judge Aleta A. Trauger
PLUMBING AND PIPEFITTING                         )
INDUSTRIES,                                      )   CLASS ACTION
                                                 )   JURY DEMAND
       Plaintiffs,                               )
                                                 )
v.                                               )
                                                 )
DUKE ENERGY CORPORATION,                         )
                                                 )
       Defendant.                                )

      PLAINTIFFS’ MOTION TO AMEND THE FIRST AMENDED COMPLAINT

       Plaintiffs, Darrell Pridy, Gregory Nabors, Michael Sanders, and Randall Abston (“Named

Plaintiffs”), on behalf of themselves and all others similarly situated, and Plaintiff Local Union

702 of the United Association of Journeymen and Apprentices of the Plumbing and Pipefitting

Industries (“Local 702”) (collectively, “Plaintiffs”), by and through counsel, and pursuant to Fed.

R. Civ. P. 15(a)(2), file their Motion to Amend the First Amended Complaint (“Complaint”)

[Dkt. 7]. A copy of the Plaintiffs’ Second Amended Complaint is attached as Exhibit A.

       Plaintiffs file the instant motion to amend for the purpose of adding Piedmont Natural

Gas Company, the signatory to the applicable collective-bargaining agreements, as a party

defendant. Plaintiffs also seek to amend the complaint to adding claims and factual allegations

substantiating that Defendant Duke Energy Company which acquired Piedmont Gas in 2016 and

                                                1

     Case 3:19-cv-00468 Document 25 Filed 12/23/19 Page 1 of 1 PageID #: 269
